Citation Nr: 9935619	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  94-47 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lumbosacral strain.

2.  Entitlement to service connection for peripheral 
neuropathy secondary to chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which determined that new and material 
evidence had not been submitted sufficient to reopen his 
claim for service connection for chronic lumbosacral strain, 
and denied his claim for service connection for peripheral 
neuropathy secondary to chronic lumbosacral strain.  The 
veteran filed a timely appeal to these adverse 
determinations.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in March 1998, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the "Court") in an order dated in March 
1999, following the filing of a joint motion for remand by 
the appellant and the Secretary of VA earlier that same 
month.  This motion was filed, and subsequently granted, in 
order to ensure compliance with a recent decision from the 
Federal Circuit Court of Appeals which was issued while the 
veteran's appeal was pending at the Court.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Although only the 
veteran's new and material evidence claim is affected by the 
Hodge decision, the Court also remanded the veteran's 
secondary service connection claim, noting that this claim 
was "inextricably intertwined" with his new and material 
evidence claim.

In reviewing the Court's order, the Board observes that the 
appellant indicated that he consented to the Court's remand 
on the condition that he be allowed to submit additional 
evidence, and that he "can get a Hearing with the Traveling 
Board."  In this regard, the Court also observed that a 
request for a hearing before a Member of the Travel Board 
must be made with the RO.  38 C.F.R. § 20.704 ("[r]equests 
for [Travel Board] hearings must be submitted to the agency 
of original jurisdiction, in writing, and should not be 
submitted directly to the Board of Veterans' Appeals"); see 
also 38 C.F.R. §§ 19.76 and 20.703.  Because there is some 
question as to whether the veteran desires such a hearing, 
the RO should send the veteran a letter clarifying his wishes 
in this regard.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter requesting that he clarify whether 
he wishes to attend a Travel Board 
hearing, informing him that such requests 
must be made to the RO and must be in 
writing.  

2.  If the veteran indicates that he 
desires a Travel Board hearing, the RO 
should schedule the veteran for same, and 
advise the veteran accordingly.  After 
the hearing has been held, the RO should 
return the veteran's claims file to the 
Board for appellate adjudication.

3.  If the veteran indicates that he does 
not desire a Travel Board hearing, fails 
to respond to the RO's request for 
clarification, or requests a Travel Board 
hearing but fails to report, then the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
for service connection for chronic 
lumbosacral strain, with due 
consideration being given to the new 
standards established by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), and his 
claim for service connection for 
peripheral neuropathy secondary to 
chronic lumbosacral strain.  If either 
determination remains adverse to the 
veteran, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded the applicable time to respond 
thereto.  The RO should then return the 
veteran's claims file to the Board for 
appellate adjudication, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the veteran 
until he is notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












